 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 1 of 11          PageID #: 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

JEFFREY JOSEPH,                           )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
LINCARE, INC.,                            )
                                          )
BRIGHTON MEDICAL SERVICES, INC.           )
d/b/a Kennebunk Walk-In Clinic, Inc.,     )
   and                                    )
PATRICK BUTCHER, Individually,            )
                                          )
       Defendants.                        )
__________________________________________)

                                  COMPLAINT
                            (JURY TRIAL DEMANDED)

      Plaintiff Jeffrey Joseph complains against Defendants Lincare, Inc., Brighton

Medical Services, Inc. d/b/a Kennebunk Walk-In Clinic, Inc., and Patrick Butcher,

individually, as follows:

                                     PARTIES

      1.     Plaintiff is a resident of Waterboro, Maine.

      2.     Defendant Lincare, Inc. is a Delaware corporation, headquartered in

Clearwater, Florida, and is registered to do business in the State of Maine.

      3.     Defendant operates out of six (6) locations in the State of Maine.

      4.     Defendant Brighton Medical Services, Inc. is a Maine nonprofit

corporation which does business through seven (7) entities, including Kennebunk

Walk-In Clinic, Inc., which is located in Kennebunk, Maine.
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 2 of 11            PageID #: 2




      5.      Defendant Patrick Butcher is an officer, director, principal, and/or

owner of Brighton Medical Services, Inc. and/or Kennebunk Walk-In Clinic, and is a

resident of Kennebunk, Maine.

                           JURISDICTION AND VENUE

      6.      Jurisdiction is based upon 28 U.S.C. § 1331 as the allegations raise

questions of federal law, and diversity jurisdiction under 28 U.S.C. § 1332.

      7.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) as all acts

complained of occurred within the District. Under L.R. 3(b), this action is properly

filed in Portland because events occurred in Cumberland and York Counties.

      8.      By filing a complaint with the Maine Human Rights Commission

(“MHRC”) and obtaining a Notice of Right to Sue, Plaintiff exhausted all requisite

administrative remedies (for Counts III through V) prior to bringing this action.

                              FACTUAL ALLEGATION

      9.      Plaintiff is a 48-year-old black man originally from Dominica.

      10.     Plaintiff worked as a Sales Representative at Lincare’s Falmouth,

Maine location from January 18, 2017 until his termination on March 27, 2017.

      11.     At all times, Plaintiff met or exceeded performance expectations.

      12.     On March 23, 2017, Plaintiff was assigned to go to Kennebunk Walk-In

Clinic (“KWIC”), in Kennebunk, Maine, with instructions to try to re-establish a

business relationship that had severed prior to Plaintiff’s employment with Lincare.

      13.     While at KWIC, Defendant Patrick Butcher, the white owner of the

practice, treated Plaintiff in a hostile, threatening and aggressive manner. Plaintiff




                                           2
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 3 of 11              PageID #: 3




perceived the owner’s conduct to be motivated by racial hostility.

       14.     Among other things, Defendant Butcher rushed Plaintiff in the

reception area of KWIC, yelling at him. He threatened to push Plaintiff, and in

doing so, got so close to Plaintiff that his spit hit Plaintiff’s face.

       15.     Plaintiff, fearing imminent harm, retreated and exclaimed for Butcher

not to hit him.

       16.     Following the incident, Plaintiff contacted his supervisor at Lincare,

Dennis Lizotte, to report what had happened. He told his supervisor that he felt he

had been subjected to discrimination by Defendant Butcher based on his race.

       17.     Plaintiff told Lizotte that he wanted to report the incident to the police.

Mr. Lizotte gave Plaintiff the address for the Kennebunk Police Department.

Plaintiff went to the Kennebunk Police Department and filed a complaint.

       18.     In addition, Plaintiff contacted KWIC in an attempt to repair the

relationship and express his distress over the way the Butcher had treated him.

       19.     Defendant Butcher told Plaintiff to “stop crying, and don’t call here or I

will have you fired.” Butcher hung up on Plaintiff.

       20.     Plaintiff returned to the Lincare office. When he arrived, Lizotte told

him that KWIC had called and complained about him. He then told Plaintiff to

“have a nice weekend, and let’s hope the doctor’s office does not call corporate.”

       21.     The same day, Defendant Butcher sent a letter to Lincare’s CEO, CFO,

President, and five corporate directors. See Exhibit 1 (3/23/17 Butcher Letter).

       22.     In the letter, Defendant Butcher made several false statements about




                                              3
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 4 of 11            PageID #: 4




his interaction with Plaintiff.

      23.     Defendant Butcher characterized Plaintiff as “angry and combative.”

And described him as a “6 feet 4 inches, mid-30’s African American with what seem

[sic] to be a Jamaican accent.” Id.

      24.     Defendant Butcher’s letter ended with an ultimatum to Lincare:

      I will wait until 3/31/17 to give you all the opportunity to respond to this
      incident. If we do not agree to some sort of mutually agreeable settlement for
      your employee’s outrageous behavior I am prepared to retain legal
      representation to take legal action, contact the media, etc.

Id.

      25.     On Monday, March 27, 2017, Lincare’s Division Manager, Tarrah Filo-

Loos, contacted Lizotte to discuss the incident with KWIC. Filo-Loos wanted to

know why Lizotte had not terminated Plaintiff. Lizotte explained his understanding

of the situation to Filo-Loos; likely derived from what Plaintiff had told him on

March 23, 2017.

      26.     Later that day, Plaintiff reported to work at the Lincare office in

Falmouth. Lizotte approached him and told him “it doesn’t look good.” He told

Plaintiff that his employment was terminated. Plaintiff protested. He stated that

his termination was discriminatory, and that he had done nothing wrong.

      27.     Lincare never contacted Plaintiff for his version of events prior to

terminating his employment.

      28.     At 4:57 p.m. on March 27, 2017, after Plaintiff had been terminated,

Lincare’s Head of Employee Relations and HR Services for Operations emailed Filo-

Loos, inquiring as to whether Plaintiff was ever consulted about his version of the



                                           4
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 5 of 11           PageID #: 5




events, or if he had been given “a chance to explain, defend, deny, etc.” See Exhibit 2

(3/27/17 Adams email to Filo-Loos).

      29.     Lincare’s Division Manager, Tarrah Filo-Loos, allegedly visited the

Falmouth location to investigate the matter the day after she instructed Lizotte to

terminate his employment. See Exhibit 3 (8/21/17 Filo-Loos Statement).

                             COUNT I (v. Lincare):
              Intentional Race Discrimination/Disparate Treatment
                                (42 U.S.C. § 1981)

      30.     Plaintiff repeats the allegations contained in Paragraphs 1 through 29.

      31.     Section 1981 of Title 42 of the U.S. Code (“Section 1981”) provides that

all persons shall have the same rights as white citizens to “make and enforce

contracts” including the right to enjoy all terms and conditions of employment in a

manner free from racial discrimination or harassment.

      32.     As a black man of Dominiquais descent, Plaintiff is a member of a class

of individuals protected by Section 1981.

      33.     By the conduct described above, Defendant Lincare intentionally

deprived Plaintiff of the same rights as are enjoyed by white citizens to the creation,

performance, enjoyment, and all benefits and privileges of his contractual

employment relationship with Defendant Lincare, in violation of Section 1981.

      34.     As a result of Defendant Lincare’s intentional discrimination, Plaintiff

suffered adverse employment action; was denied employment opportunities,

compensation, and benefits; and has suffered anguish, humiliation, distress,

inconvenience and loss of enjoyment of life sufficient to warrant an award of back




                                            5
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 6 of 11             PageID #: 6




pay and compensatory damages in an amount to be proven at trial.

      35.     Through its discriminatory actions as alleged above, Defendant has

acted with malice or reckless indifference to the rights of Plaintiff, thereby entitling

him to an award of punitive damages to be determined by a jury.

                            COUNT II (v. Lincare, Inc.):
                                  Retaliation
                               (42 U.S.C. § 1981)

      36.     Plaintiff repeats the allegations contained in Paragraphs 1 through 35.

      37.     Section 1981 prohibits an employer from retaliating against an

individual because that person complained about race discrimination or opposed his

employer’s racially discriminatory acts or practices.

      38.     Plaintiff, acting at all times in good faith, opposed his employer’s

racially discriminatory acts and practices and disparate treatment based on race.

Plaintiff was motivated to oppose and put a stop to such acts and practices.

      39.     Defendant was aware of Plaintiff’s protected activity.

      40.     Plaintiff suffered adverse employment action

      41.     There exists a causal connection between Plaintiff’s protected activity

and the adverse employment action to which he was subjected.

      42.     As a direct and proximate result of Defendant’s discriminatory and

retaliatory acts, Plaintiff suffered damages in an amount to be proven at trial.

                          COUNT III (v. Lincare, Inc.)
                    Race Discrimination/Disparate Treatment
                                (5 M.R.S. § 4572)

      43.     Plaintiff repeats the allegations contained in Paragraphs 1 through 42.




                                            6
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 7 of 11             PageID #: 7




      44.     The Maine Human Rights Act (“MHRA”) provides that all individuals

have the right to be free from discrimination in employment based on their race and

national origin, and prohibits employers from discriminating against an employee

based on their race.

      45.     As a black man of Dominiquais descent, Plaintiff is a member of a class

of individuals protected by the MHRA.

      46.     By the conduct described above, Defendant intentionally deprived

Plaintiff of the same rights enjoyed by white employees.

      47.     As a result of Defendant Lincare’s discrimination in violation of the

MHRA, Plaintiff suffered adverse employment action; was denied employment

opportunities, compensation, and benefits; and has suffered anguish, humiliation,

distress, inconvenience and loss of enjoyment of life sufficient to warrant an award of

back pay and compensatory damages in an amount to be proven at trial

      48.     Through its discriminatory actions as alleged above, Defendant Lincare

has acted with malice or reckless indifference to the rights of Plaintiff, thereby

entitling him to an award of punitive damages to be determined by a jury.

                               COUNT IV (v. Lincare)
                                    Retaliation
                                 (5 M.R.S. § 4633)

      49.     Plaintiff repeats the allegations contained in Paragraphs 1 through 48.

      50.     Section 4633 of the MHRA prohibits an employer from discriminating

against an employee because he opposed the employer’s unlawful acts and practices.

      51.     Plaintiff, acting at all times in good faith, opposed his employer’s




                                            7
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 8 of 11            PageID #: 8




racially discriminatory acts and practices and disparate treatment based on race.

      52.     Defendant Lincare was aware of Plaintiff’s protected status and acts.

      53.     Plaintiff suffered adverse employment action.

      54.     There exists a causal connection between Plaintiff’s protected activity

and the adverse employment action to which he was subjected.

      55.     As a direct and proximate result of Defendant Lincare’s acts, Plaintiff

suffered damages in an amount to be proven at trial.

                                COUNT V (v. Lincare)
                                    Retaliation
                                  (26 M.R.S. § 833)

      56.     Plaintiff repeats the allegations contained in Paragraphs 1 through 55.

      57.     Section 833 of the Maine Whistleblower Protection Act (“MWPA”)

prohibits an employer from retaliating against an employee for reporting in good

faith what he reasonably believes to be a violation of state or federal laws or rules.

      58.     Plaintiff, acting at all times in good faith, reported and complained to

his employer about racially discriminatory acts and practices and disparate

treatment based on race.

      59.     Defendant Lincare was aware of Plaintiff’s protected status and acts.

      60.     Plaintiff suffered adverse employment action.

      61.     There exists a causal connection between Plaintiff’s protected activity

and the adverse employment action to which he was subjected.

      62.     As a direct and proximate result of Defendant Lincare’s unlawful acts,

Plaintiff suffered damages in an amount to be proven at trial.




                                           8
 Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 9 of 11             PageID #: 9




         COUNT VI: (v. Brighton Medical Services, Inc. and Butcher)
           Intentional Race Discrimination/Disparate Treatment
                             (42 U.S.C. § 1981)

      63.     Plaintiff repeats the allegations contained in Paragraphs 1 through 62.

      64.     Section 1981 provides that all persons shall have the same rights as

white citizens to “make and enforce contracts” including the right to enjoy all terms

and conditions of employment free from racial discrimination or harassment.

      65.     As a black man of Dominiquais descent, Plaintiff is a member of a class

of individuals protected by Section 1981.

      66.     By the conduct described above, Defendant Butcher, individually and

on behalf of Brighton Medical Services, Inc. d/b/a KWIC, intentionally deprived

Plaintiff of the same rights as are enjoyed by white citizens to the creation,

performance, enjoyment, and all benefits and privileges of his contractual

employment relationship with Defendant Lincare, in violation of Section 1981.

      67.     As a result of Defendants Butcher’s and Brighton Medical

Center/KWIC’s intentional discrimination, Plaintiff suffered adverse employment

action; was denied employment opportunities, compensation, and benefits; and has

suffered anguish, humiliation, distress, inconvenience and loss of enjoyment of life

sufficient to warrant an award of back pay and compensatory damages in an amount

to be proven at trial.

      68.     Through its discriminatory actions as alleged above, Defendants have

acted with malice or reckless indifference to the rights of Plaintiff, thereby entitling

him to an award of punitive damages to be determined by a jury.




                                            9
Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 10 of 11           PageID #: 10




          COUNT VII: (v. Brighton Medical Services, Inc. and Butcher)
            Tortious Interference with an Economic Relationship

      69.     Plaintiff repeats the allegations contained in Paragraphs 1 through 68.

      70.     Maine common law provides damages “wherever a person, by means of

fraud or intimidation, procures, either the breach of a contract or the discharge of a

plaintiff from an employment, which but for such wrongful interference would have

continued.” MacKerron v. Madura, 445 A.2d 670 (Me. 1982).

      71.     Defendant Butcher, individually and on behalf of Brighton Medical

Center/KWIC, through false statements and threats of litigation, caused Plaintiff’s

discharge from his employment.

      72.     As a direct and proximate result of Butcher’s statements, Plaintiff

incurred damages, including job loss, underemployment, reputational harm, and

unwarranted emotional and financial distress, in an amount to be proven at trial.

        COUNT VIII (v. Brighton Medical Services, Inc. and Butcher)
                      Defamation/Defamation Per Se

      73.     Plaintiff repeats the allegations contained in Paragraphs 1 through 72.

      74.     As set forth above, Defendant Butcher, individually and on behalf of

Brighton Medical Center/KWIC, made one or more false and defamatory statements

concerning Plaintiff to one or more third-parties.

      75.     Defendants directly impugned Plaintiff’s ability to properly conduct his

business, trade, or profession.

      76.     Defendant Butcher’s statements were intentional and malicious. In the

alternative, Defendant Butcher’s statements amount at least to negligence.




                                          10
Case 2:18-cv-00443-JCN Document 1 Filed 10/24/18 Page 11 of 11          PageID #: 11




      77.     As a direct and proximate result of Defendants’ statements, Plaintiff

incurred damages, including job loss, underemployment, reputational harm, and

unwarranted emotional and financial distress, in an amount to be proven at trial.

                                     Conclusion

      WHEREFORE, based on all of the foregoing, Plaintiff respectfully requests

judgment in his favor on all counts and for an award of all available legal and

equitable relief, including but not limited to: compensatory and punitive damages as

determined by a jury; reinstatement, or front pay in lieu of reinstatement; back pay

from March 27, 2017; an award of reasonable attorney’s fees; and all costs of suit.

     PURSUANT TO FED. R. CIV. P. 38(b), PLAINTIFF REQUESTS TRIAL
BY JURY OF ALL CLAIMS SO TRIABLE BY RIGHT.


Dated: October 24, 2018                 Respectfully Submitted,

                                        /s/ James A. Clifford
                                        James A. Clifford (james@cliffordclifford.com)

                                        /s/ Andrew P. Cotter
                                        Andrew P. Cotter (andrew@cliffordclifford.com)

                                        CLIFFORD & CLIFFORD, LLC
                                        62 Portland Rd., Suite 37
                                        Kennebunk, ME 04043
                                        (207) 985-3200




                                          11
